Citation Nr: 0533775	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from February 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
residuals of a back injury.

The veteran's claim was advanced on the docket under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  
This case was previously before the Board in February 2005 
when it was remanded for additional development.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The competent medical evidence shows that the veteran's 
back disorder is not related to service. 


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is claiming that he injured his back when he fell 
off a truck in service.  He has not claimed that he was 
treated during service as a result of this injury.  The 
service medical records show an examination at separation in 
February 1946.  The veteran claimed no defects, and there 
were no musculoskeletal defects noted on physical 
examination.  

In his initial claim for VA benefits following service, the 
veteran applied for service connection for a right leg 
disorder, kidney trouble, and impaired vision.  No back 
disorder was noted on VA examination in December 1948 and he 
denied any residuals of injury.  

In a July 1986 physical examination, arthritis of the 
musculoskeletal system was noted as well as a complaint of 
shoulder pain.  The examiner indicated that the veteran 
complained of right sided rib pain of 4 to 5 years duration.  
In February 1989, he complained of neck pain and indicated 
that he had been seeing a chiropractor for pain for over one 
year.  The paraspinous muscles were tender on palpation.

In June 1993, the veteran claimed that he had been thrown off 
a truck onto his right ribs while serving in the Philippines.  
In January 2001, the veteran filed a claim for service 
connection for a back injury.  

VA outpatient treatment records were reviewed showing 
diagnoses of degenerative lumbar spondylosis in June 2001 and 
cervical spondylosis in June 2002.  

Following a remand by the Board in February 2005, the veteran 
was afforded a VA examination to determine if there was any 
link between his current back problems and active service.  
The examiner reviewed the claims file and the veteran's 
medical records and following a comprehensive examination 
diagnosed moderate osteoarthritic changes of the lumbar spine 
and mild subluxation of L4 on L5.  He concluded that in the 
absence of any documented injury in the military and no 
significant treatment for chronic back disorders since 
service, it was "much less likely than not that the current 
findings are related to any claimed injury.  It is far more 
likely than not that these changes are due to normal wear and 
tear, as well as possible work related conditions given that 
the veteran spent most of his lifetime working at job[s] that 
demanded extensive standing."

The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for service connection for residuals of a back injury in the 
October 2001 rating decision, an October 2002 statement of 
the case (SOC), in supplemental statements of the case (SSOC) 
issued in January 2004 and October 2005 as well as a VCAA 
compliance letter sent to the veteran in March 2001.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2001 
letter, as well as the October 2005 SSOC, VA informed the 
veteran that VA must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other Federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  Third, VA must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  This was substantially accomplished in the 
October 2005 SSOC.

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in October 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service, as well as all relevant postservice records of 
treatment which consist primarily of VA treatment records.  
He denied any current back treatment during his recent VA 
examination.  He was provided the opportunity to present 
argument and evidence in hearings before a hearing officer at 
the RO, and before a Veterans Law Judge, which he declined.  
VA has provided an examination of the veteran in March 2005 
and a medical opinion was obtained.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  



Legal Criteria and Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.  

Initially, the Board notes that the veteran is not claiming 
injury as a result of combat.  As such, the provisions 
regarding lay evidence as sufficient proof of incurrence of 
injury during service for certain combat veterans are not for 
application.  38 U.S.C.A. § 1154(b).  As the veteran has 
noted, he did not seek treatment during service after the 
claimed injury in service, and back disorder was not noted 
during service or in the first postservice year.  38 U.S.C.A. 
§§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309 (2005).  

The earliest post service evidence of any back disorder is 
many years following service and is too remote to be causally 
linked.  More importantly, it was the opinion of the VA 
examiner in the March 2005 VA examination that the veteran's 
back disorder was far more likely due to normal wear and 
tear, as well as possible work related conditions, than 
service given the absence of any documented injury in service 
or postservice treatment.  

There is no medical opinion linking the veteran's back 
problems with active service.  With no contradicting medical 
evidence, the Board concludes that the preponderance of the 
evidence is against service connection for residuals of a 
back injury.  

The Board has considered the veteran's statements; however, 
this is not competent evidence to link any back disorder to 
active service.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2005).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no evidence to show that the veteran possesses the 
requisite medical training to comment on the diagnosis and 
etiology of his back disorder.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for residuals of a 
back injury.  Here, the determinative issue involves medical 
causation or a medical diagnosis, and consequently competent 
medical evidence is required to support the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2005).


ORDER

Service connection for residuals of a back injury is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


